DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17) in the reply filed on 01/19/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 18-20 are withdrawn as being directed to non-elected Invention II. Claims 21-23 have been added. Claims 1-17 and 21-23 are examined on their merits within this Office action.
Claim Interpretation
Examiner notes that the claim 15 limitation “a plurality of opposite side members” is being interpreted, in light of Applicant’s original disclosure (Fig. 2), to mean side members on opposite edges of the bottom plate.
To make this subject matter more easily understood, it is suggested that the claim 15 limitation “a plurality of opposite side members” be revised to say “two side members located on opposite edges of the frame” or similar, specific phraseology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-12, 14-17, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niedzwiecki et al. (US 2009/0325049 A1 - "Niedzwiecki '049").
Regarding claim 1, Niedzwiecki ‘049 discloses a battery system (battery mounting system 10, [0022]), comprising: 
a battery frame (tray 12 with additional elements shown in Fig. 2) comprising: 
a horizontal bottom plate (base 16, [0023]); and 
a plurality of members that extend in a vertical direction from the bottom plate (strengthening ribs 38 and retainer/retainer plates 24/44, [0023-0025], Figs. 2 and 5-6); 
a battery module (battery modules 22, Figs. 1 and 10-12) comprising: 
at least one battery cell ([0003]); 
a body (cuboidal body of module 22, shown in Figs. 1 and 10-12), wherein the at least one battery cell is enclosed inside the body; 
an attachment surface fixedly attached to the body (base 36 at bottom of module 22, Figs. 1 and 10-12); and 
one or more supports that extend downward from to the body (support foot-like extensions of either side of base 36, Figs. 1 and 10-12 – see annotation below), wherein 

    PNG
    media_image1.png
    471
    442
    media_image1.png
    Greyscale

the attachment surface is fixedly attached to one or more of the plurality of members to generate a force on the one or more supports in a direction of the bottom plate (per [0023], base 16 provides support for battery modules 22 and particularly is adapted for pressing engagement with module base 36 – see  annotations below; supports of 36 engage with retainer 24); and 

    PNG
    media_image2.png
    845
    679
    media_image2.png
    Greyscale

a polymeric seat (resilient sheet 76 may be formed from any suitable material, including various elastomers such as synthetic rubber, [0033]), wherein 
the polymeric seat is fixedly attached to either the one or more supports or the battery frame (resilient sheets 76 may be attached to battery trays using a suitable adhesive, [0033]) and removably contacts the other of the one or more supports (modules held by detachable retainers, [0005]) or the battery frame, and wherein 
the polymeric seat is compressed in response to the force (per [0032], resilient sheet 76 is operative as a vibration dampening element to reduce the tendency for vibration to be exchanged between battery mounting system 10 and battery modules 22 mounted thereon).
Examiner notes that although Niedzwiecki ‘049 does disclose all limitations of instant claim 1, “to generate a force on the one or more supports in a direction of the bottom plate” is an intended use limitation, and “the polymeric seat is compressed in response to the force” is a functional characteristic of the polymer. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus; the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP 2114. 

Regarding claim 2, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the at least one battery cell comprises a plurality of battery cells (multiple battery cells connected to form a module, [0003]).
Regarding claim 5, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the attachment surface extends along a parallel plane to a top plane of the plurality of members (attachment surface along bottom of module base 36 is parallel to the top surfaces of ribs/members 38, see Figs. 3-4 and 10).
Regarding claim 6, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the attachment surface interfaces with an upper surface of least one of the plurality of members (bottom of 36 interfaces with top of 38, see Figs. 3-4 and 10).
Regarding claim 7, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses wherein the one or more supports comprise two supports that extend downwards from opposite sides 
Regarding claim 8, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the one or more supports are angled at a bottom proximate to the bottom plate ([0024] and Figs. 10-11, angle of base 36) and the battery frame includes a corresponding angled surface (see tapered wall 28 of the frame, Fig. 3).
Regarding claim 9, Niedzwiecki ‘049 discloses the limitations of claim 8 above and discloses the angle of the one or more supports and the corresponding angled surface of the battery frame have a substantially identical angle (tapered angle theta of wall/frame is adapted to correspond to taper angle beta of flange/support to establish contact, see [0024] and Figs. 3, 6, and 11).
Regarding claim 10, Niedzwiecki ‘049 discloses the limitations of claim 8 above and discloses the corresponding angled surface of the battery frame comprises a surface of one or more of the plurality of members such that the polymeric seat attached to the one or more supports rests on the surface of the one or more of the plurality of members (see [0032] and Fig. 3 which shows polymeric seat 76 interfacing between support 36 and member 24).
Regarding claim 11, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the plurality of members extends vertically at an angle that is substantially perpendicular to the horizontal bottom plate (retainer 24 – including vertical wall portion 30 – and ribs 38 extend “substantially” perpendicularly from frame base plate 16, see Fig. 3).
Regarding claim 12, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses material of the polymeric seat is selected to be elastomeric (resilient sheet 76 may be formed from any suitable material, including various elastomers such as synthetic rubber, [0033]) to dampen vibrations associated with vehicle operation (per [0032], resilient sheet 76 is operative as a vibration dampening element to reduce the tendency for vibration to be exchanged between battery mounting system 10 and battery modules 22 mounted thereon).

Regarding claim 14, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the polymeric seat is fixedly attached to the battery frame and removably contacts each of the one or more supports (per [0033], polymeric seat 76 is attached to battery tray/frame via an adhesive).
Regarding claim 15, Niedzwiecki ‘049 discloses the limitations of claim 1 above and discloses the plurality of members comprises a front member, a rear member, and a plurality of opposite side members (members 24 and 44 – see Fig. 2 annotation below).

    PNG
    media_image3.png
    375
    611
    media_image3.png
    Greyscale


Regarding claim 16, Niedzwiecki ‘049 discloses the limitations of claim 15 above and discloses a plurality of cross members extending between the side members (ribs 38 extending along base 16 which 
Regarding claim 17, Niedzwiecki ‘049 discloses the limitations of claim 15 above and discloses the battery module is attached within a first cavity of the plurality of cavities and wherein another battery module is attached within a second cavity of the plurality of cavities (see Figs. 11-12; modules 22 bases 36 attached within cavities formed between rib members 38 and retainer members 24/44).

Regarding claim 21, Niedzwiecki ‘049 discloses a battery system (battery mounting system 10, [0022]), comprising: 
a battery frame (tray 12 with additional elements shown in Fig. 2) comprising 
a plurality of members that extend in a vertical direction strengthening ribs 38 and retainer/retainer plates 24/44, [0023-0025], Figs. 2 and 5-6);  
a battery module (battery modules 22, Figs. 1 and 10-12) comprising: 
at least one battery cell ([0003]); 
a body (cuboidal body of module 22, shown in Figs. 1 and 10-12), wherein the at least one battery cell is enclosed inside the body; 
one or more attachment surfaces extending laterally away from the body (outward extensions of base 36 at flange 26 have retention surfaces 27, [0034] and Figs. 10-11 – see annotation below), each fixedly attached to one of the plurality of members (flanges/lateral ribs 26 of base 36 are fixed to retainers 24/44 at retention surfaces 27 via tapered wall 28 and clamp portion of 44, see [0024, 0034] and Figs. 10-11); and 
one or more supports that extend downward from to the body (downward extensions of base 36, Figs. 10-11 – see annotation below); and 

    PNG
    media_image4.png
    352
    567
    media_image4.png
    Greyscale

a polymeric seat (resilient sheet 76 may be formed from any suitable material, including various elastomers such as synthetic rubber, [0033]), wherein 
the polymeric seat is fixedly attached to either the one or more supports or the battery frame (resilient sheets 76 may be attached to battery trays using a suitable adhesive, [0033]) and removably contacts the other of the one or more supports (modules held by detachable retainers, [0005]) or the battery frame, and wherein 
the polymeric seat is compressed when each of the one or more attachment surfaces is fixedly attached to a corresponding one of the plurality of members (per [0032], resilient sheet 76 is operative as a vibration dampening element; see [0034] and Figs. 3 and 11 for pressing engagement of 76 between lateral extension/attachment surface 27 of base 36 and tapered wall 28 of retainer/member 24).
Examiner notes that although Niedzwiecki ‘049 does disclose all limitations of instant claim 21, “the polymeric seat is compressed when…” is a functional characteristic of the polymer. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus; the Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See MPEP 2114. 
Regarding claim 22, Niedzwiecki ‘049 discloses the limitations of claim 21 above and discloses wherein the one or more supports comprise two supports that extend downwards from opposite sides of the body (see two extensions of base 36 at left/right bottom of module 22, Figs 10-11).
Regarding claim 23, Niedzwiecki ‘049 discloses the limitations of claim 21 above and discloses the one or more supports are angled at a bottom and the battery frame includes a corresponding angled surface (Figs. 10-11, supports 36 correspond to angled shape of frame ribs 38 at bottom; see also [0024] disclosing angles selected for providing substantial contact).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Niedzwiecki et al. (US 2009/0325049 A1 - "Niedzwiecki '049")  as applied to claim 1 above, or, in the alternative, under 35 U.S.C. 103 as obvious over Niedzwiecki et al. (US 2009/0325049 A1 - "Niedzwiecki '049") as applied to claim 1 above, in view of its family member Niedzwiecki et al. (US 2009/0325051 A1 - "Niedzwiecki '051").
Regarding claims 3 and 4, Niedzwiecki ‘049 discloses the limitations of claim 1 above but does not explicitly disclose (that is, not within the Specification) the at least one battery module further comprises a coolant path and that the coolant path comprises a cooling manifold. However, Niedzwiecki ‘049 does disclose in Figs. 10-11 that battery modules 22 have structures on their sides which appear to be part of a cooling manifold.
Niedzwiecki '051 is a family member of the Niedzwiecki ‘049 reference and discloses a battery system comprising components which appear to be the same as those taught by Niedzwiecki ‘049.  A person having ordinary skill in the art can look to the Niedzwiecki '051 reference  to seek further details regarding these additional structures of the battery modules. Niedzwiecki '051 discloses a battery module 20 (with analogous base/support structure to module 22 of Niedzwiecki ‘049 which could thus fit analogously into the battery mounting system/frame of Niedzwiecki ‘049 – see Niedzwiecki ‘051 Fig. 1) and discloses cooling manifolds 78 and 80 forming coolant paths through the battery module (Niedzwiecki ‘051, [0012] and Fig. 5). The cooling manifolds of Niedzwiecki ‘051 include tubular members (Abstract) which are shown to be analogous in structure to those elements of Niedzwiecki ‘049 which are not explicitly 

    PNG
    media_image5.png
    1147
    1496
    media_image5.png
    Greyscale

	
Thus, the Niedzwiecki ‘049 reference appears to anticipate that the at least one battery module further comprises a coolant path and that the coolant path comprises a cooling manifold (the structure of which is shown in ‘049 Figs. 10-11).  Alternatively, the presence of such would be obvious to a person having ordinary skill in the art in view of the cooling manifold details taught by Niedzwiecki ‘051 which are analogous in structure to those of ‘049. Thereby, all limitations of instant claims 3 and 4 are anticipated by and/or rendered obvious over the Niedzwiecki reference(s).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niedzwiecki et al. (US 2009/0325049 A1 - Niedzwiecki '049) as applied to claim 1 above.
Regarding claim 13, Niedzwiecki ‘049 discloses the limitations of claim 1 above but fails to disclose the polymeric seat is fixedly attached to each of the one or more supports and removably contacts the battery frame.
Niedzwiecki ‘049 teaches in [0032] that resilient sheet 76 can vary in size and shape and is incorporated in battery mounting system 10 in order to dampen vibrations against battery module 22 and teaches in [0033] that such can be attached to the tray surface (made of high-strength steel per [0026]) via an adhesive. 
Since Niedzwiecki ‘049 presents the technical problem of dampening vibrations between a battery module and mounting system/frame and solves such by incorporating a resilient sheet/polymeric seat between the module and frame ([0032] and Fig. 1) and further teaches that the polymeric seat can be fixed to a high-strength steel surface via an adhesive, a person having ordinary skill in the art would find it obvious to modify the supports of Niedzwiecki ‘049 (lateral flanges 26 of supports 36 are also made of high-strength steel, [0035]) to have a polymeric sheet fixedly attached thereon by an adhesive with the motivation of dampening vibration between the battery module and its frame. 
Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Seo (KR 2018/0112618 A, with equivalent English publication US 2020/0185672 A1).
Seo teaches a frame with front, rear, sides, and transverse members perpendicularly atop a bottom tray, defining cavities with battery modules housed therein (see Seo Abstract, [0012], Figs. 1 and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/
/Magali P Slawski/Primary Examiner, Art Unit 1721